PUBLISHED ORDER GRANTING MOTION TO POSTPONE EFFECTIVE DATE OF SUSPENSION

By order dated June 28, 2013, this Court entered an order suspending Respondent from the practice of law in this state for a period of not less than 180 days, with 90 days actively served and the remainder stayed subject to one year of probation, effective August 9, 2013.
On July 18, 2013, Respondent filed a motion to postpone the effective date of suspension for seven days to August 16, 2013, to accommodate a briefing schedule in a pending case.
Being duly advised, the Court GRANTS the motion and postpones the effective date of Respondent’s suspension to August 16, 2013.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s' decisions.
Done at Indianapolis, Indiana, on July 23, 2013.
All Justices concur.